Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.

Remarks
The prior Office action mailed out included a typographical issue. The current Office action replaces the prior action and corrects the typographical issue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,529,007. Although the claims at issue are not identical, they are not patentably distinct from each other because they .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,886,716. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention of generating alert notifications when a mobile device is within a threshold proximity of a first merchant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method and a system.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
comparing an inventory of each of a plurality of merchants;
determining that a mobile device is within a threshold proximity of a first merchant, which is one of the plurality of merchants, that has at least one of the one or more items of interest in inventory;
generating an alert notification when the mobile device is within the threshold proximity of the first merchant, the alert notification comprising information about the first merchant and indicating that one or more of the items of interest are in the inventory of the first merchant.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales and marketing activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a device (claim 9)
software (claim 9)
a mobile device (claim 15)
a computing device (claim 15)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other 
In addition, the recitations of the device, software, mobile device, and computing device are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 2-8 are directed to the abstract idea itself and do not constitute additional limitations. As for claims 10-14 and 16-20, these claims are similar to claims 2-8 and also do not constitute additional limitations. Further, even if these claims did contain limitations which amounted to additional limitations for purposes of 35 U.S.C. 101, the additional limitations would not amount to an integration according to any one of the considerations above.

In Step 2A, several additional elements were identified as additional limitations:
a device (claim 9)
software (claim 9)
a mobile device (claim 15)
a computing device (claim 15)
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr (US 2011/0238474).

	Referring to Claim 1, Carr teaches a method comprising:
comparing an inventory of each of a plurality of merchants (see Carr ¶¶0052,59-61, comparing a list of items of interest for sale at a merchant to those on a user’s list, wherein the items for sale can be inventory data of the merchant) with a list comprising one or more items of interest (see Carr ¶¶0052,42,56, the list of items of interest to the user can be items the user explicitly or implicitly indicated an interest in or added to their list);
determining that a mobile device is within a threshold proximity of a first merchant, which is one of the plurality of merchants, that has at least one of the one or more items of interest in inventory (see Carr ¶¶0058-59,48, the geolocation of the mobile device is compared with the location of the merchant(s) the merchants that fall within a predefined proximity are identified);
generating an alert notification when the mobile device is within the threshold proximity of the first merchant, the alert notification comprising information about the first merchant and indicating that one or more of the items of interest are in the inventory of the first merchant (see Carr ¶¶0064,66, a notification is generated and transmitted to the user, wherein the notification identifies the merchants which have the item in inventory, the price of the item so the user can compare the prices, a map of the merchants, and other relevant information).

	Referring to Claim 2, Carr teaches the method of claim 1, wherein the list is populated based, at least partially, on one or more of the following: a previous purchase, a browsing history, an item remaining in an online shopping cart, and an online review (see Carr ¶¶0042,56).

	Referring to Claim 3, Carr teaches the method of claim 2, wherein the list is populated automatically (see Carr ¶¶0042,56).

	Referring to Claim 4, Carr teaches the method of claim 1, wherein the list includes items associated with a plurality of users (see Carr ¶0056, the items on the list may also be inferred based on friends or social network connections of the user).

see Carr ¶0048).

	Referring to Claim 6, Carr teaches the method of claim 1, wherein the threshold proximity is a physical boundary of the first merchant (see Carr ¶0058).

	Referring to Claim 8, Carr teaches the method of claim 1, wherein the alert notification comprises one or more of the following: pricing information, available at another merchant, for the one or more items of interest that are in the inventory of the first merchant information regarding another item, available at another merchant, that is similar to the one or more items of interest that are in the inventory of the first merchant (see Carr ¶0064).

	Referring to Claims 9-20, these claims are similar to claims 1-6 and 8 and are therefore rejected using the same reasons and rationale as claims 1-6 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2011/0238474) in view of Shah (US 2016/0284009).

Referring to Claim 7, Carr teaches the method of claim 1, further comprising: generating the alert notification when at least one of the items of interest are in the inventory of the first merchant (see Carr ¶¶0052,59-61). Carr does not teach wherein the alert is further based on when a price of the at least one item is less than or equal to a maximum price. However, Shah teaches wherein an alert is based on when a price of at least one item is less than or equal to a maximum price (see Shah ¶0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would save the customer money, enabling the customer to set an alert and buy the item when the price reaches a predefined target. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Carr would continue to generate alert notifications except that now the alert notification would be generated when a price of at least one item of interest in inventory at the first merchant are less than or equal to a maximum 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684